Name: 2004/890/EC: Council Decision of 20 December 2004 on the withdrawal by the European Community from the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and Belts
 Type: Decision
 Subject Matter: European construction;  fisheries;  Europe;  natural environment
 Date Published: 2004-12-23; 2008-12-31

 23.12.2004 EN Official Journal of the European Union L 375/27 COUNCIL DECISION of 20 December 2004 on the withdrawal by the European Community from the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and Belts (2004/890/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Community is a Contracting Party to the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and Belts (2) (the Gdansk Convention). (2) Article XIX of the Gdansk Convention provides for the withdrawal from the Convention by a Contracting Party. (3) Estonia, Latvia, Lithuania and Poland have an obligation to take the necessary steps to withdraw from the Gdansk Convention on 1 May 2004 or at the earliest possible date thereafter in accordance with Article 6(12) of the 2003 Act of Accession. (4) Following the withdrawal of those new Member States, the Community and the Russian Federation will be the only remaining Contracting Parties to the Gdansk Convention and approximately 95 % of the Convention area will be Community waters. (5) The maintenance of an international fisheries organisation for the purpose of managing fisheries in waters that fall entirely under the jurisdiction of only two Parties would be disproportionate and inefficient. The Community should therefore withdraw from the Gdansk Convention, HAS DECIDED AS FOLLOWS: Article 1 The European Community shall withdraw from the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and the Belts. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to notify the Depositary of the Convention on Fishing and Conservation of the Living Resources in the Baltic Sea and the Belts of the withdrawal of the Community from the Convention. Done at Brussels, 20 December 2004. For the Council The President P. VAN GEEL (1) Opinion delivered on 14 December 2004 (not yet published in the Official Journal). (2) OJ L 237, 26.8.1983, p. 4.